Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-14-00292-CV

                        TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                     Appellant

                                                  v.

                                  Ricardo Guadalupe TENORIO,
                                            Appellee

                    From the County Court at Law No. 1, Webb County, Texas
                              Trial Court No. 2013CVK001755C1
                        Honorable Alvino (Ben) Morales, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order granting Appellee
Ricardo Guadalupe Tenorio’s petition for expunction is REVERSED and judgment is
RENDERED denying Appellee Ricardo Guadalupe Tenorio’s petition for expunction. Costs of
this appeal are taxed against Appellant Ricardo Guadalupe Tenorio.

       SIGNED December 17, 2014.


                                                   _____________________________
                                                   Patricia O. Alvarez, Justice